Citation Nr: 0803412	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-00 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for back injury residuals.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to November 
1965.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim.  The 
veteran disagreed and timely appealed.

Issue not on appeal

The veteran's May 2005 claim included a claim for service 
connection for headaches.  In a July 2006 rating decision, 
the RO granted service connection for somatoform claimed as 
headaches, and evaluated the disability as 30 percent 
disabling effective May 17, 2005.  The record does not 
include evidence that the veteran disagreed with the 
disability rating assigned or the effective date.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

A preponderance of the medical and other competent evidence 
of record do not show that the veteran's back condition is 
related to service.


CONCLUSION OF LAW

Entitlement to service connection for back injury residuals 
were not incurred in or aggravated by active service, nor may 
such residuals be presumed to have been so incurred.  
38 U.S.C.A. § 1110, 1130 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his current back condition was 
incurred during service when his back was injured in an 
automobile accident.  In the interest of clarity, the Board 
will first discuss certain preliminary matters.  The issue on 
appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this case, the 
veteran was notified, generally, of the VCAA duties to assist 
and of the information and evidence necessary to substantiate 
his claim in correspondence dated May 2005 and January 2006.  
Specifically, all the notice letters informed the veteran 
what evidence was required to show service-connection.  See 
page 7 in both letters.  

Adequate opportunities to submit evidence and request 
assistance were provided. Both notice letters informed the 
veteran to let VA know of or send any further evidence or 
information that he thought supported his claim.  See page 2 
in each letter.  In essence, the appellant was asked to "give 
us everything you've got", in compliance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  After careful 
review, the Board has concluded that the notice requirements 
of the VCAA have been satisfied with respect to the issue on 
appeal.  

Service medical records and all identified and authorized 
evidence relevant to this matter have been requested or 
obtained.  The record reveals that the veteran received a VA 
medical examination in February 2006.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date, and held that the notice requirements of 
section 5103(a) apply generally to all five elements. 
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

The Board finds that in this case, elements (1) and (2) are 
not in dispute.  The veteran has appealed his claim based on 
element (3), a connection between the veteran's service and 
the disability.  The veteran has received adequate notice of 
that element.  Moreover, the veteran received specific notice 
of how VA determines a disability rating and an effective 
date in a letter dated March 2006.  Thus, the Board finds 
that the veteran has received notice pursuant to Dingess. 

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  In his December 2005 VA Form 9 substantive appeal, 
the veteran indicated that he desired a hearing before a 
Veterans Law Judge at the RO.  However, in a September 2006 
letter, the veteran withdrew his request for a hearing.  The 
veteran was also informed of service organizations which 
could provide him assistance in pursuing his VA claim for 
benefits.  The Board observes that the veteran evidently 
chose not to seek such representation.

The Board will therefore proceed to a decision on the merits.

Service connection - general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may also be 
granted for certain chronic diseases, such as arthritis, when 
such disease is manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Analysis

In his May 2005 claim, the veteran stated that his back 
injury resulted from an in-service 1965 auto accident.  The 
Board will determine whether the evidence supports the 
veteran's contention and review each Hickson element in turn.

With regard to element (1), the February 2006 VA examiner 
diagnosed the veteran with normal cervical and thoracic 
spinal areas with mild degenerative changes in the lower 
lumbar spine.  Thus, element (1) is satisfied.

With regard to element (2), the veteran's service medical 
records SMR includes a March 15, 1965 entry indicating that 
the veteran complained of frequent headaches which started 
after he had been in an auto accident about six weeks 
earlier.  The only evidence in the veteran's SMR which 
suggests that the veteran complained of or was treated for a 
spinal injury is a June 1965 x-ray report of the cervical 
spine that revealed a "slightly [sic] reversal of the 
cervical lordotic curvature in the C-6 C-7 area . . . 
probably secondary to musclespasm."  Giving the veteran the 
benefit of the doubt, the Board finds that element (2) is 
satisfied.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the February 2006 examiner, after 
reviewing the veteran's SMR and VA claims folder, and 
examining the veteran reached the following conclusion:

It is also my opinion that the claimed back 
condition is not due to injury  . . . . The 
rationale for this opinion is that veteran is 60 
years old and there are no significant traumatic or 
degenerative changes visualized in the cervical and 
thoracic area today.  However, there are minor 
degenerative changes in the lower lumbar area which 
are consistent with his age.

There is no other medical evidence of record which addresses 
the nexus between the veteran's current disability and his 
injury in-service.  Thus, the Board finds that the 
preponderance of the competent medical evidence supports a 
conclusion that the veteran's current mild degenerative 
changes in the lumbar spine area were not incurred during or 
aggravated by the veteran's active duty, but rather the 
medical evidence supports a conclusion that his back 
condition is consistent with normal aging process.  In 
addition, the Board finds that the evidence does not show 
that any diagnosed degenerative changes became manifest to a 
compensable degree within one year of the veteran's discharge 
from service.   

For those reasons, the Board finds that entitlement to 
service connection for residuals of a back injury is not 
warranted.


ORDER

Entitlement to service connection for back injury residuals 
is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


